Order entered September 22, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-14-01282-CR

                          ELIZABETH RAMSEY, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 2
                                Dallas County, Texas
                         Trial Court Cause No. F-1253926-I

                                       ORDER
      Appellant Elizabeth Ramsey’s September 3, 2015 motion for bench warrant is hereby

DENIED.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE